GRIFFIN, J.
Joyce M. Mirabile [“Joyce”] appeals the trial court’s entry of final judgment in favor of John L. Mirabile1 [“John”], finding that Joyce violated Florida’s Adult Protective Services Act, section 415.101-415.113, Florida Statutes (2006) and awarding actual and compensatory damages, pre-judgment interest, costs, and attorney’s fees that totaled $177,494.47. John cross-appeals the trial court’s entry of final judgment as to the trial court’s award of damages. John died on September 11, 2008, and this Court granted Paul J. Mirabile’s2 motion for his substitution as the appellee/cross-appellant in the instant case.
We affirm in all respects. The evidence is ample to support the trial court’s conclusion that John was a “vulnerable adult” under the statute. The question whether he was exploited turned on the credibility of the witnesses, which was a matter for the trial court. The trial court chose to believe John’s version of events.3
AFFIRMED.
MONACO and COHEN, JJ., concur.

. John is Joyce's father.


. Paul is John's son and the personal representative of John’s estate.


.We find no merit to the cross-appeal.